Exhibit 10.2

LOGO [g190960g71s36.jpg]

2011 RESTRICTED STOCK AWARD AGREEMENT (TIME VESTING)

We are pleased to advise you that the Compensation Committee (the “Committee”)
of the Board of Directors of Office Depot, Inc. (the “Company”) has on May 23,
2011 (the “Grant Date”) granted you a stock award pursuant to the Office Depot,
Inc. 2007 Long-Term Incentive Plan (the “Plan”). This stock award (your “Award”)
consists of shares of the Company’s common stock (“Common Stock”). Capitalized
terms used but not defined in this 2011 Stock Award Agreement (the “Agreement”)
have the meanings given to them in the Plan. This Award is subject to federal
and local law and the requirements of the New York Stock Exchange.

 

1. Award

You have been granted 600,000 shares of Common Stock subject to the restrictions
contained in the Plan and this award letter (the “Restricted Shares”).

 

2. Vesting

 

  a. Normal Vesting – 100% of the Restricted Shares will vest on April 30, 2013;
provided that you are continuously employed by the Company or any Subsidiary
from the Grant Date until April 30, 2013 (the “Vesting Period”).

 

  b. Effect on Vesting in Case of Employment Termination - Notwithstanding
paragraph 2(a) above, the following special vesting rules will apply if your
employment with the Company or any Subsidiary terminates before you have vested
in your Award:

 

  i) Death or Disability. If you terminate employment with the Company or any
Subsidiary due to death or Disability, all restrictions on your Award will lapse
as of your date of separation. For this purpose, you will be considered
“Disabled” if you have been determined to satisfy the conditions necessary to
commence benefits under the Company’s long-term disability program (regardless
of whether you are eligible to participate in such program); the effective date
of your Disabled status will be the later of the date on which such
determination is made or the date as of which you are determined to be eligible
to commence such benefits. Your Disabled status must become effective under the
preceding sentence prior to the date on which the Restricted Shares would
otherwise be forfeited for failure to vest in order to be recognized under this
Award Letter. This definition of “Disability” applies in lieu of the definition
set out in the Plan.

6600 North Military Trail    |    Boca Raton, FL 33496–2434    |    T +
561.438.4800



--------------------------------------------------------------------------------

LOGO [g190960g71s36.jpg]

 

  ii) Termination of Employment. Except as provided otherwise in paragraph
2(b)(i) above due to death or Disability or in paragraph 2(b)(iii) below, all of
your Award to which applicable restrictions have not lapsed will be forfeited
upon your termination of employment.

 

  iii) Termination without Cause. In the event of your termination of employment
without Cause, your continued service as a director on the Company’s Board shall
be deemed to constitute continued service (i.e., employment) for purposes of
this Agreement; provided, however, that if you are subsequently not re-elected
to the Board (other than following an event that would have constituted
“Cause”), despite having offered yourself as a candidate for re-election to the
Board, then the Award shall immediately become fully vested and all restrictions
on the Award shall lapse.

 

  c. Change in Control - All restrictions on your Award will lapse immediately
prior to a Change in Control (as defined in the Plan).

 

3. Treatment of Restricted Shares During Vesting Period and Registration

Restricted Shares will be held in escrow by the Company on your behalf until the
Restricted Shares vest or are forfeited.

 

  a. During the Vesting Period, while you are employed by the Company or any
Subsidiary, you will have the right to vote your Restricted Shares. If your
Restricted Shares are forfeited at any time during the Vesting Period, you will
cease to have any rights with respect to such forfeited shares.

 

  b. During the Vesting Period, while you are employed by the Company or any
Subsidiary, you will have the right to receive any dividends on your Restricted
Shares.

 

  c. Within 45 days after the vesting of an installment of your Restricted
Shares, the Company will issue to you and register in your name a certificate or
certificates for (or evidence in book entry or similar account) shares of Common
Stock equal to the number of Restricted Shares represented by that installment
for which the restrictions lapsed. Such shares will not be subject to any
restrictions under this award letter, but may be subject to certain restrictions
under applicable securities laws.

 

4. Transferability of Award

This Award may not be sold, pledged, assigned or transferred in any manner,
other than in the case of your death to your beneficiary, as determined pursuant
to procedures prescribed by the Committee for this purpose, or by will or the
laws of descent and distribution; and any such purported sale, pledge,
assignment or transfer shall be void and of no effect.

 

2



--------------------------------------------------------------------------------

LOGO [g190960g71s36.jpg]

 

5. Conformity with Plan

Your Award is intended to conform in all respects with, and is subject to, all
applicable provisions of the Plan which is incorporated herein by reference.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan except as expressly provided otherwise in
this Agreement. The Committee reserves its right to amend or terminate the Plan
at any time without your consent; provided, however, that this Award shall not,
without your written consent, be adversely affected thereby (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law or the rules or
regulations of any stock exchange on which the Company’s stock is listed or
quoted). All interpretations and determinations of the Committee or its delegate
shall be final, binding and conclusive upon you and your legal representatives
with respect to any question arising hereunder or under the Plan or otherwise,
including guidelines, policies or regulations which govern administration of the
Plan.

By signing this Agreement and returning it to the Company, you agree to be bound
by all of the terms of the Plan and acknowledge availability and accessibility
of the Plan document, the Plan Prospectus, and either the Company’s latest
annual report to shareholders or annual report on Form 10-K on the Plan and/or
Company websites. You understand that you may request paper copies of the
foregoing documents by contacting the Company’s Executive Compensation Manager.

 

6. Restrictions on Shares

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of shares subject to the grant of the
Restricted Shares is necessary or desirable as a condition of, or in connection
with, the granting of same or the issue or purchase of shares thereunder, no
shares may be issued unless such listing, registration or qualification is
effected free of any conditions not acceptable to the Committee. All
certificates for shares of Common Stock delivered under the Plan shall be
subject to such stop-transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any listing standards of any exchange or
self-regulatory organization on which the Common Stock of the Company is listed,
and any applicable federal or state laws; and the Committee may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions. In making such determination, the Committee may rely upon
an opinion of counsel for the Company.

The Company shall have no liability to deliver any shares under the Plan or make
any other distribution of the benefits under the Plan unless such delivery or
distribution would comply with all applicable state, federal, and foreign laws
(including, without limitation and if applicable, the requirements of the
Securities Act of 1933), and any applicable requirements of any securities
exchange or similar entity.

 

3



--------------------------------------------------------------------------------

LOGO [g190960g71s36.jpg]

 

7. Non-Compete, Confidentiality, and Non-Solicitation Requirements

Your Award is also subject to your complying with and not breaching the
non-compete, confidentiality, and non-solicitation agreement that you were
required to sign as a condition of your employment with the Company.

 

8. Employment and Successors

Nothing in the Plan or your Award shall serve to modify or amend any employment
agreement you may have with the Company or any Subsidiary or to interfere with
or limit in any way the right of the Company or any Subsidiary to terminate your
employment at any time, or confer upon you any right to continue in the employ
of the Company or any Subsidiary for any period of time or to continue your
present or any other rate of compensation subject to the terms of any employment
agreement you may have with the Company. The grant of your Award shall not give
you any right to any additional awards under the Plan or any other compensation
plan the Company has adopted or may adopt. The agreements contained in this
Agreement shall be binding upon and inure to the benefit of any successor of the
Company.

 

9. Amendment

The Committee may amend this Agreement by a writing that specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to you, provided that no such amendment shall adversely affect in a
material way your rights hereunder without your written consent (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law or the rules or
regulations of any stock exchange on which the Company’s stock is listed or
quoted). Without limiting the foregoing, the Committee reserves the right to
change, by written notice to you, the provisions of the Award or this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
grant of the Award as a result of any change in applicable law or regulation or
any future law, regulation, ruling, or judicial decisions; provided that, any
such change shall be applicable only to that portion of an Award that is then
subject to restrictions as provided herein.

 

10. Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company as follows:

Office Depot, Inc.

c/o Vice President, Global Compensation, Benefits and HRIM

6600 North Military Trail

Boca Raton, FL 33496

 

4



--------------------------------------------------------------------------------

LOGO [g190960g71s36.jpg]

 

Any notice to be given under the terms of this Agreement to you shall be
addressed to you at the address listed in the Company’s records. By a notice
given pursuant to this section, either party may designate a different address
for notices. Any notice shall be deemed to have been duly given when personally
delivered (addressed as specified above) or when enclosed in a properly sealed
envelope (addressed as specified above) and deposited, postage prepaid, with the
U.S. postal service or an express mail company.

 

11. Severability

If all or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any section of this Agreement (or part of
such a section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms of such section or part
of a section to the fullest extent possible while remaining lawful and valid.

 

12. Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements or understandings,
oral or written, with respect to the subject matter herein. By signing this
Agreement and returning it to the Company, you accept the Award in full
satisfaction of any and all obligations of the Company to grant equity
compensation awards to you as of the date hereof.

 

13. Governing Law

This Agreement will be governed by and enforced in accordance with the laws of
the State of Florida, without giving effect to its conflicts of laws rules or
the principles of the choice of law.

 

14. Venue

Any action or proceeding seeking to enforce any provision of or based on any
right arising out of this Agreement may be brought against you or the Company
only in the courts of the State of Florida or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
Florida, West Palm Beach Division; and you and the Company consent to the
jurisdiction of such courts in any such action or proceeding and waive any
objection to venue laid therein.

 

5



--------------------------------------------------------------------------------

LOGO [g190960g71s36.jpg]

 

Please execute the enclosed copy of this Agreement and return it to me to
confirm your understanding and acknowledgment of the terms contained in this
Agreement.

Very truly yours,

OFFICE DEPOT, INC.

 

By:  

/s/ Daisy Vanderlinde

  Daisy Vanderlinde   EVP, Human Resources

Enclosure: Copy of 2011 Restricted Stock Award Agreement (Time Vesting) for
return to Company

 

 

Acceptance by Participant of 2011 Restricted Stock Award Agreement (Time
Vesting):

 

Signature:  

/s/ Neil R. Austrian

  Neil R. Austrian

Date: May 23, 2011

 

6